Citation Nr: 0603242	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to June 30, 2003, a rating higher than 20 
percent prior to June 21, 2005, and a rating higher than 10 
percent from June 21, 2005.
  

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1953 to June 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In a January 2004 rating decision, the RO 
increased the evaluation to 20 percent, effective June 30, 
2003, and in an October 2005 rating decision, decreased the 
prior evaluation to 10 percent, effective June 21, 2005.  The 
veteran's new ratings are reflected in the issues before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation based on a VA May 
2002 audiological examination, which revealed the average 
pure tone thresholds in the right ear of 43 hertz and the 
average in the left ear of 64 hertz and speech recognition 
ability of the right ear at 100 percent and 64 percent in the 
left ear.  
  
Subsequently, the RO granted a 20 percent evaluation 
effective June 2003 based on a November 2003 VA audiological 
examination showing average pure tone thresholds in the right 
ear at 51 hertz, the average in the left ear at 71 hertz, and 
speech recognition ability in the right ear at 76 percent and 
80 percent in the left ear.  

Thereafter, the RO decreased the evaluation for bilateral 
hearing loss to 10 percent in June 2005 based on a June 2005 
VA audiological examination showing average pure tone 
thresholds in the right ear of 57.5 and 72.5 in the left ear 
with speech recognition ability in both ears at 92 percent.  
The RO stated that the veteran had been using a new hearing 
aid. 

The Board notes that speech recognition scores from 2002 to 
2005 seem to vary widely without explanation. As such scores 
are part of the basis for the evaluation; the Board finds 
that further examination and clarification is needed.

The Board notes that the decreased rating from 20 percent to 
10 percent did not result in a reduction of compensation.  
The veteran had a combined rating of 90% with the 20 percent 
rating and the 10 percent rating for the bilateral hearing 
loss.  Moreover, he has a total disability compensation 
rating based on individual unemployability (TDIU) since June 
30, 2003.  Thus, the procedural safeguards of 38 C.F.R. § 
3.105(e) do not apply to these facts.  See VAOPGCPREC 71-91 
(November 7, 1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for another VA audiological examination.  
The Board notes that hearing aides are 
not used in audiological examinations. 
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran. The examiner should 
provide an opinion as to the widely 
varying findings of speech recognition 
scores on current and previous testing.  
If it is not feasible to answer a 
particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2. After undertaking any other 
development deemed essential, in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

